Order entered vacating, nunc pro tunc from June 22, 2016, an order of this Court, entered June 22, 2016, which accepted the resignation for non-disciplinary reasons of Randolph Philip Zickl, and striking from the roll of attorneys the name of Randolph Philip Zickl, pursuant to Judiciary Law § 90 (4) (b), upon his conviction, on June 24, 2016, of grand larceny in the second degree in violation of Penal Law § 155.40 (1).
Present—Centra, J.P., Peradotto, Lindley, Curran and Scudder, JJ.
(Filed Oct. 26, 2016.)